Order unanimously modified and, as modified, affirmed, with costs to plaintiffs, in accordance with the following memorandum: We cannot say that under all the circumstances Special Term abused its discretion in vacating the default judgment against defendant (see 5 Weinstein-Korn-Miller, NY Civ Prac, pars 5015.02, 5015.03). We modify the award in our discretion, however, by increasing the sum to be paid by defendant to plaintiff’s attorneys to $2,500 (see Cockfield v Apotheker, 81 AD2d 651). (Appeal from order of Supreme Court, Erie County, Mintz, J. — vacate default judgment.) Present — Dillon, P. J., Hancock, Jr., Denman, Boomer and Moule, JJ.